DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1, 5-12, and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites, inter alia, “An endoscope for visually inspecting human body cavities, the endoscope comprising: a distal tip including a camera; one or more data and/or power cables; a bending section; an insertion tube extending to the bending section having a distal end fixed to the distal tip with the camera connected with the one or more data and/or power cables which run through the bending section and the insertion tube; at least one steering wire connected with the distal end of the bending section and operable to cause bending of the bending section; and a handle comprising: a fulcrum with a fulcrum axis, and a control lever including a lever arm, a lever grip, and a lever body attached to the fulcrum and rotatable about the fulcrum axis, the lever grip having a gripping surface configured for frictionally engaging a finger of an operator, and the lever arm attaching the lever grip to the lever body, the lever body connected with the at least one steering wire so that rotation of the control lever about the fulcrum causes tensioning of the at least one steering wire to effect bending of the bending section, the control lever being adjustable between a first and a second configuration, wherein in the first configuration, the control lever is rotatable about the fulcrum axis and the gripping surface of the lever grip is distanced from the fulcrum axis at a first, predetermined, radial distance via the lever body and lever arm, and wherein in the second configuration, the control lever is rotatable about the fulcrum axis and the gripping surface of the lever grip is distanced from the fulcrum axis at a second, predetermined, radial distance via the lever body and lever arm, wherein the second radial distance is different from the first radial distance, 17/361,102AMBU0092-01-USPg. 3wherein the lever body is configured for receiving the lever arm, wherein the control lever comprises a first guide member, and a first engagement member, wherein the first guide member forms part of either the lever body or the lever arm and the first engagement member forms part of the other one of the lever body and the lever arm, the first engagement member being configured for engaging with the first guide member so that, when the lever body receives the lever arm in the first configuration, the first engagement member is in engagement with the first guide member to position the gripping surface of the lever grip at the first radial distance from the fulcrum axis, and wherein the control lever comprises a second engagement member, and wherein when the lever body receives the lever arm in the second configuration, the second engagement member is in engagement with the first guide member to position the gripping surface of the lever grip at the second radial distance from the fulcrum axis” (underlined for emphasis) is neither disclosed or taught by any of the prior art of record.
Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 1, these claims are allowable over the prior art of record. Additionally, Independent claims 5-6, 8, 14, and 19-20 are allowable for similar reasons. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        March 23, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795